United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2745
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Kelvin L. Stinson,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 26, 2010
                                Filed: December 7, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Kelvin Stinson challenges the sentence the district court1 imposed upon his
guilty plea to a drug offense. His counsel seeks leave to withdraw, and has filed a
brief pursuant to Anders v. California, 386 U.S. 738 (1967), raising as a potential
issue that the sentence is unreasonable.

      We will dismiss this appeal. The written plea agreement contains an appeal
waiver, and we conclude that the waiver should be enforced: the transcript of the plea

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
hearing discloses that Stinson knowingly and voluntarily entered into the plea
agreement after discussing it with his attorney, and understood the appeal waiver; the
argument on appeal falls within the scope of the waiver; and enforcing the waiver
would not result in a miscarriage of justice. See United States v. Andis, 333 F.3d 886,
890-92 (8th Cir. 2003) (en banc) (enforceability of appeal waiver); United States v.
Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal
waiver in Anders case).

       Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no nonfrivolous issue for appeal. Accordingly, we
dismiss this appeal, and we grant counsel’s motion to withdraw, subject to counsel
informing Stinson about procedures for seeking rehearing or filing a petition for
certiorari.
                       ______________________________




                                         -2-